tcmemo_2003_196 united_states tax_court virgil and joyce brashear petitioners v commissioner of internal revenue respondent docket no 12147-02l filed date virgil and joyce brashear pro sese alan j tomsic for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respon- dent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in henderson nevada at the time they filed the petition in this case on date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their joint_return form_w-2 wage and tax statement reporting wages tips and other compensation of dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that contained statements contentions and arguments that the court finds to be frivolous and or ground- less 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so 3petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland continued on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable_year which they received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for their taxable_year in the respective amounts of dollar_figure and dollar_figure petitioners did not file a petition in the court with respect to the notice relating to their taxable_year on date respondent assessed petitioners’ tax as well as a penalty and interest as provided by law for their taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liability for on date respondent issued a second notice of balance due with respect to that unpaid liability on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to their taxable_year on or about date in response to inter alia the notice of tax_lien petitioners filed form request for a collection due continued v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 process hearing form and requested a hearing with respondent’s appeals_office appeals_office in that form petitioners stated that they intended to make an audio recording of their appeals_office hearing petitioners attached a document to their form petitioners’ attachment to form that contained statements contentions arguments and requests that the court finds to be frivolous and or groundless on date date and date respectively respondent applied payments of dollar_figure dollar_figure and dollar_figure to petitioners’ account with respect to their taxable_year on date respondent’s appeals officer appeals officer held an appeals_office hearing with petitioners with respect to the notice of tax_lien at the appeals_office hear- ing the appeals officer gave petitioners form_4340 certificate of assessments payments and other specified matters form with respect to their taxable_year on date the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- 4petitioners’ attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg flathers v commissioner tcmemo_2003_60 ment to the notice_of_determination stated in pertinent part what is the issue you requested a hearing under the provisions of sec_6320 to prevent the appropriate collection action the only issue raised by you was to dispute the authority under which the service has assessed tax and is at- tempting to collect the tax you raised no non-frivo- lous issues at the hearings held verification of legal and procedural requirements notice_and_demand was issued by regular mail for the above year to your last_known_address as required under sec_6303 the notice_of_federal_tax_lien letter was sent to you by certified mail dated date you responded timely with a request for a col- lection due process hearing so you are entitled to judicial review a certified transcript was requested reviewed and a copy was provided to you at the hearing held appeals officer tony aguiar has had no other involvement with this case in respect to this liability issues raised by the taxpayer you claim you did not receive a statutory notice_and_demand or valid notice_of_deficiency for the sic although you had income you filed form_1040 for showing zero income you attached two pages to the tax_return disputing the authority of the service to assess and collect income_tax you were sent a statutory_notice_of_deficiency on date which gave you the opportunity to petition the united_states tax_court and raise issue with the amount owed you chose not to petition the tax_court the statutory_notice_of_deficiency defaulted and the amount per the notice was assessed the assessment is valid at the hearing you stated you did not believe there was any authority for the service to assess and collect income taxes you believe voluntary means giving you a choice of whether or not to pay income_tax you did not raise any collection alternatives balancing efficient collection the requirements for all applicable laws and adminis- trative procedures have been met the courts have addressed the arguments presented you received all required notices you were given the opportunity at the hearing to arrange for payment of the liability but neglected to do so you have neglected or refused to pay the government should be allowed to proceed with its proposed enforcement action the lien lacking your cooperation the proposed collection action bal- ances the need for efficient collection with your concern that any collection action be no more intrusive than necessary on date petitioners filed a petition with the court for review of respondent’s notice_of_determination with respect to petitioners’ unpaid liability for except for an argument under sec_7521 the petition contains state- ments contentions arguments and requests that the court finds to be frivolous and or groundless with respect to sec_7521 petitioners allege in the petition that the appeals_office refused to allow them to make an audio recording of the appeals_office hearing held on date and that that refusal was improper under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered a sec_5the frivolous and or groundless statements contentions arguments and requests in petitioners’ petition are very similar to the frivolous and or groundless statements contentions arguments and requests in petitions filed by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ attachment to their return and petitioners’ attachment to form petitioners’ petition except for an argument under sec_7521 contains state- ments contentions arguments and requests that the court finds to be frivolous and or groundless we turn to petitioners’ argument under sec_7521 that the refusal by the appeals_office to permit petitioners to make an audio recording of the appeals_office hearing held on date was improper throughout the period commencing with petitioners’ filing their joint_return with respondent and ending with their filing the petition with the court petitioners have made statements and requests and advanced contentions and arguments that the court has found to be frivolous and or ground- less consequently even though we recently held in keene v commissioner t c __ that sec_7521 re- quires the appeals_office to allow a taxpayer to make an audio recording of an appeals_office hearing held pursuant to sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals_office for another hearing under sec_6320 in order to allow petitioners to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collec- tion action as determined in the notice_of_determination with respect to petitioners’ unpaid liability for see id based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioners’ taxable_year in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- 6see kemper v commissioner tcmemo_2003_195 less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
